Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 & 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “a controller configured to: receive, from a host, a command for improved read performance for a logical block address range; in response to receiving the command for improved read performance: create a read buffer allocated from single-level cell (SLC) blocks in the memory; copy data stored in multi-level cell (MVLC) blocks in the memory associated with the logical block address range into the read buffer; and create, in a logical-to-physical address data structure, an association between the logical block address range and physical addresses in the read buffer that store the data; receive a read command from the host for the data; in response to receiving the read command, send the data stored in the read buffer to the host; receive, from the host, a command indicating that improved read performance is no longer needed for the logical block address range; and in response to receiving the command indicating that improved read performance is no longer needed for the logical block address range, remove, from the logical-to- physical address data structure, the association between the logical block address range and physical addresses in the read buffer that store the data.”
The closest prior art of record, Liu et al. PG Pub US 2021/0342094 A1, discloses using a SLC cache to mirror data from the MLC in order to increase read performance. However, Liu et al. fails to disclose the use of commands for improved read performance, and the explicit creation and deletion of a mapping table based on said commands.
Das et al. PG Pub US 2022/0091984 A1 discloses using an “Access Frequency” field of the read commands to improve read performance, but not a specific command.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133